DETAILED ACTION
This office action is responsive to application 16/758,065 filed on April 22, 2020.  Claims 12-30 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 7/23/2020, 9/30/2020, 11/13/2020, 6/08/2021, 6/23/2021 and 8/06/2021 were received and have been considered by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “22” has been used to designate both the second lens in figures 1 and 6, and the micro-convex structure in figures 4 and 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Specification
The Examiner notes that any change in the numbering of the “second lens” or “micro-convex structure” in the drawings should also be reflected in the specification such that the numbering in the specification may clearly correspond to the drawings. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 22-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “the top lens” and “the bottom lens”.  However, parent claims 12 and 16 do not previously recite a top lens or a bottom lens.  Therefore, it is unclear what these limitations are referring to.  As such, claim 17 is deemed indefinite by the Examiner.
Claim 22 recites “the lens assembly” (line 2).  However, no lens assembly is previously recited in claim 22.  As such, it is unclear what this limitation is referring to.  Therefore, claim 22 is deemed indefinite by the Examiner.  This rejection may be overcome by amending “the lens assembly” in line 2 to instead recite “a lens assembly”.
Claims 23-30 are indefinite as depending from claim 22 and not remedying the deficiencies of claim 22.
Claim 27 additionally recites “the top lens” and “the bottom lens”.  However, parent claims 22 and 26 do not previously recite a top lens or a bottom lens.  Therefore, it is unclear what these limitations are referring to.  As such, claim 17 is deemed indefinite by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 13, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hori (US 6,215,604).

	Consider claim 12, Hori teaches:
	A lens assembly (see figures 4A-7B) applied to a mobile phone (The limitation that the lens assembly is “applied to a mobile phone” is an intended use limitation of the 
	a lens barrel (lens holder, 60, figures 6A-7B, column 4, lines 27-35) and a lens (optical lens, 40, column 2, lines 51-67, figures 4A-4C), the lens barrel (60) is hollow (“the lens holder 60 has a hollow cylindrical shape”, column 4, lines 27-30.) and comprises an interior surface (“inner wall”, column 4, lines 30-35, see figures 6A-7B), the lens (40) is disposed inside the lens barrel (“The optical lens 40 is fitted in the cavity 64 in a state that the projections 48 are matched with the trenches 66 as shown in FIG. 7A.” column 4, lines 36-38), and the lens (40) comprises a side surface in interference fit with the interior surface (“The projections 48 partially enter the trenches 66 and are deformed as illustrated in FIG. 7B.  The projections 48 and the trenches 66 not only lead the lens body to a desired position in the cavity 64 and keeps it in the desired position but also prevent the lens body rotating around its optical axis.” Column 4, lines 38-43.  Accordingly, Wu teaches that interference between the external surface of the lens (40) and the interior surface of the lens barrel (60) holds the lens (40) in a desired position in the lens barrel (60), and this is most clearly shown in figures 7A and 7B.), the interior surface has a hollow area (trenches, 66, figures 6A-7B), the side surface comprises a micro-convex structure (projections, 48, figures 6A-7B), and the hollow area (66) fits the micro-convex structure (48, see figures 7A and 7B).

	Consider claim 13, and as applied to claim 12 above, Hori further teaches that a fit quantity between the micro-convex structure (48) and the hollow area (66) is changed through relative rotation of the lens and the lens barrel to adjust assembly interference 

	Consider claim 16, and as applied to claim 12 above, Hori further teaches a glue chute arranged in the lens barrel (trenches, 66), and the glue chute extends from an end face of the lens barrel (60) to the hollow area (The Examiner interprets the trenches (66) to be glue chutes, as the trenches (66) extend along the optical axis from an end face of the lens barrel (60, see figure 6A), lead the lens to a desired position in the cavity (e.g. as shown in figure 3A) and are formed such that projections (48) of the lens (40) only partially enter the trenches (66), column 4, lines 27-45, figures 7A and 7B.).  

	Consider claim 17, and as applied to claim 16 above, Hori further teaches that the glue chute comprises a first glue chute and a second glue chute, extending from a top end face and bottom end face of the lens barrel (60) respectively (See, for instance, the two trenches (66) shown in figure 6A.).  However, due to the indefinite nature of claim 17, as discussed above, and specifically due to the Examiner being unable to determine an antecedent basis for the claimed top lens and bottom lens, the Examiner is unable to determine whether a prior art rejection of this claim is appropriate at this time.



	Claim 20 further limits the plurality of slits of claim 19.  However, claim 19 only requires one of a groove or a plurality of slits.  Because Hori teaches the groove (see claim 19 rationale), Hori is not required to additionally teach the slits as more specifically defined in claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hori (US 6,215,604) in view of Peddecord et al. (US 2017/0078537).

	Consider claim 14, and as applied to claim 12 above, Hori does not explicitly teach that the hollow area is filled with a cushioning material, and the lens is in contact with the cushioning material in the hollow area.
	Peddecord et al. similarly teaches an optical element (lens, 103, figure 4) extending into a housing (e.g. comprised of camera housing 20 and window assembly 10, figure 4, paragraphs 0054, 0055 and 0059).
	However, Peddecord et al. additionally teaches that a hollow area of the housing is filled with a cushioning material (e.g. from gasket 104 and O-ring 105, as shown in figure 4), wherein the optical element (103) is in contact with the cushioning material (104, 105) in the hollow area (i.e. such that the cushioning material (104, 105) protects against shock and misalignment of the optical element (103), paragraph 0059).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the hollow area taught by Hori be filled with a cushioning material as taught by Peddecord et al. for the benefit of protecting against shock and misalignment of the lens (Peddecord et al., paragraph 0059).

Claims 21-23, 26, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 2018/0205857) in view of Hori (US 6,215,604).

	Consider claim 21, Chan et al. teaches a camera module (figure 1) for a mobile phone (“mobile phones, smart phones” paragraph 0053), comprising: 
	a circuit board (PCB, 34, paragraph 0021), a chip (sensor, 32, paragraph 0021), a light filter (transparent cover, 38, paragraphs 0023 and 0026), and a lens assembly (see figure 1), the lens assembly comprises a lens barrel (lens barrel, 28, paragraph 0021) and a lens (lens elements, 30, paragraph 0021), the lens barrel (28) is hollow (i.e. such that it holds a lens stack (26) within it, paragraph 0021) and comprises an interior surface (see figure 1), the lens (30) is disposed inside the lens barrel (28, paragraph 0021); and 
	the chip (32) is disposed on a top surface of the circuit board (34, see figure 1), the light filter (38) is fixed on a bottom surface of the lens barrel (28) of the lens assembly (see figure 1), with the bottom surface of the lens barrel (28) connected to the top surface of the circuit board (34, i.e. via spacer (42) and image sensor (32), as shown in figure 1), and the chip (32) is disposed opposite to the lens (30, see figure 1).
	Chan et al. does not explicitly teach that the lens comprises a side surface in interference fit with the interior surface, the interior surface has a hollow area, the side surface comprises a micro-convex structure, and the hollow area fits the micro-convex structure.

	However, Hori additionally teaches that the lens (40) comprises a side surface in interference fit with the interior surface (“The projections 48 partially enter the trenches 66 and are deformed as illustrated in FIG. 7B.  The projections 48 and the trenches 66 not only lead the lens body to a desired position in the cavity 64 and keeps it in the desired position but also prevent the lens body rotating around its optical axis.” Column 4, lines 38-43.  Accordingly, Wu teaches that interference between the external surface of the lens (40) and the interior surface of the lens barrel (60) holds the lens (40) in a desired position in the lens barrel (60), and this is most clearly shown in figures 7A and 7B.), the interior surface has a hollow area (trenches, 66, figures 6A-7B), the side surface comprises a micro-convex structure (projections, 48, figures 6A-7B), and the hollow area (66) fits the micro-convex structure (48, see figures 7A and 7B).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the lens and lens barrel taught by Chan et al. be connected though an interference fit via micro-convex structures on the lens as taught by Hori for the benefit of providing an optical lens which 

	Consider claim 22, Chan et al. teaches a mobile phone (“mobile phones, smart phones” paragraph 0053) comprising a camera module (figure 1) comprising a circuit board (PCB, 34, paragraph 0021), a chip (sensor, 32, paragraph 0021), a light filter (transparent cover, 38, paragraphs 0023 and 0026), and a lens assembly (see figure 1), 
	wherein the lens assembly comprises a lens barrel (lens barrel, 28, paragraph 0021) and a lens (lens elements, 30, paragraph 0021), the lens barrel (28) is hollow (i.e. such that it holds a lens stack (26) within it, paragraph 0021) and comprises an interior surface (see figure 1), the lens (30) is disposed inside the lens barrel (28, paragraph 0021); and 
	the chip (32) is disposed on a top surface of the circuit board (34, see figure 1), the light filter (38) is fixed on a bottom surface of the lens barrel (28) of the lens assembly (see figure 1), with the bottom surface of the lens barrel (28) connected to the top surface of the circuit board (34, i.e. via spacer (42) and image sensor (32), as shown in figure 1), and the chip (32) is disposed opposite to the lens (30, see figure 1).
	Chan et al. does not explicitly teach that the lens comprises a side surface in interference fit with the interior surface, the interior surface has a hollow area, the side surface comprises a micro-convex structure, and the hollow area fits the micro-convex structure.
	Hori similarly teaches a lens assembly (see figures 4A-7B) comprising a lens barrel (lens holder, 60, figures 6A-7B, column 4, lines 27-35) and a lens (optical lens, 
	However, Hori additionally teaches that the lens (40) comprises a side surface in interference fit with the interior surface (“The projections 48 partially enter the trenches 66 and are deformed as illustrated in FIG. 7B.  The projections 48 and the trenches 66 not only lead the lens body to a desired position in the cavity 64 and keeps it in the desired position but also prevent the lens body rotating around its optical axis.” Column 4, lines 38-43.  Accordingly, Wu teaches that interference between the external surface of the lens (40) and the interior surface of the lens barrel (60) holds the lens (40) in a desired position in the lens barrel (60), and this is most clearly shown in figures 7A and 7B.), the interior surface has a hollow area (trenches, 66, figures 6A-7B), the side surface comprises a micro-convex structure (projections, 48, figures 6A-7B), and the hollow area (66) fits the micro-convex structure (48, see figures 7A and 7B).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the lens and lens barrel taught by Chan et al. be connected though an interference fit via micro-convex structures on the lens as taught by Hori for the benefit of providing an optical lens which is capable of being easily fitted in a cavity of a lens holder with high positioning accuracy (Hori, column 1, lines 57-60).

	Consider claim 23, and as applied to claim 22 above, Chan et al. does not explicitly teach the micro-convex structure and the hollow area.
	Hori further teaches that a fit quantity between the micro-convex structure (48) and the hollow area (66) is changed through relative rotation of the lens and the lens barrel to adjust assembly interference between the lens barrel and the lens (i.e. in order to align the micro-convex structures (48) with the hollow areas (66) so as to provide desired optical characteristics, column 4, lines 36-45).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the lens and lens barrel taught by Chan et al. be connected though an interference fit via micro-convex structures on the lens as taught by Hori for the benefit of providing an optical lens which is capable of being easily fitted in a cavity of a lens holder with high positioning accuracy (Hori, column 1, lines 57-60).

	Consider claim 26, and as applied to claim 22 above, Chan et al. does not explicitly teach a glue chute.
	Hori further teaches a glue chute arranged in the lens barrel (trenches, 66), and the glue chute extends from an end face of the lens barrel (60) to the hollow area (The Examiner interprets the trenches (66) to be glue chutes, as the trenches (66) extend along the optical axis from an end face of the lens barrel (60, see figure 6A), lead the lens to a desired position in the cavity (e.g. as shown in figure 3A) and are formed such 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the lens barrel taught by Chan et al. include a glue chute as taught by Hori for the benefit of providing an optical lens which is capable of being easily fitted in a cavity of a lens holder with high positioning accuracy (Hori, column 1, lines 57-60).

	Consider claim 27, and as applied to claim 26 above, Chan et al. does not explicitly teach the glue chute.
	Hori further teaches that the glue chute comprises a first glue chute and a second glue chute, extending from a top end face and bottom end face of the lens barrel (60) respectively (See, for instance, the two trenches (66) shown in figure 6A.). 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the lens barrel taught by Chan et al. include first and second glue chutes as taught by Hori for the benefit of providing an optical lens which is capable of being easily fitted in a cavity of a lens holder with high positioning accuracy (Hori, column 1, lines 57-60).
 	However, due to the indefinite nature of claim 27, as discussed above, and specifically due to the Examiner being unable to determine an antecedent basis for the claimed top lens and bottom lens, the Examiner is unable to determine whether a prior art rejection of this claim is appropriate at this time.


	Hori further teaches that the hollow area comprises a groove (i.e. a trench, 66, figures 6A-7B, column 4, lines 30-35).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the lens and lens barrel taught by Chan et al. be connected though an interference fit via micro-convex structures on the lens and grooves on the lens barrel as taught by Hori for the benefit of providing an optical lens which is capable of being easily fitted in a cavity of a lens holder with high positioning accuracy (Hori, column 1, lines 57-60).

	Claim 30 further limits the plurality of slits of claim 29.  However, claim 29 only requires one of a groove or a plurality of slits.  Because Hori teaches the groove (see claim 29 rationale), the combination of Chan et al. and Hori is not required to additionally teach the slits as more specifically defined in claim 30.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chan et al. and Hori, as applied to claim 22 above, and further in view of Peddecord et al. (US 2017/0078537).

	Consider claim 24, and as applied to claim 22 above, the combination of Chan et al. and Hori does not explicitly teach that the hollow area is filled with a cushioning material, and the lens is in contact with the cushioning material in the hollow area.

	However, Peddecord et al. additionally teaches that a hollow area of the housing is filled with a cushioning material (e.g. from gasket 104 and O-ring 105, as shown in figure 4), wherein the optical element (103) is in contact with the cushioning material (104, 105) in the hollow area (i.e. such that the cushioning material (104, 105) protects against shock and misalignment of the optical element (103), paragraph 0059).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the hollow area taught by the combination of Chan et al. and Hori be filled with a cushioning material as taught by Peddecord et al. for the benefit of protecting against shock and misalignment of the lens (Peddecord et al., paragraph 0059).

Allowable Subject Matter
Claims 15, 18, 25 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claim 15, Hori further teaches that the hollow area comprises a first hollow area and a second hollow area (e.g. the two trenches (66) shown in figure 6A), 
	However, the prior art of record does not teach nor reasonably suggest that the lens comprises a top lens, a bottom lens, and at least one middle lens stacking between the top lens and the bottom lens, the top lens and the bottom lens are both in interference fit with the lens barrel, and the at least one middle lens is in clearance fit with the lens barrel; and the at least one first hollow structure fits a micro-convex structure of the top lens, and the at least one second hollow structure fits a micro-convex structure of the bottom lens, in combination with the other elements recited in claim 15 and parent claim 12.

	Claim 18 contains allowable subject matter as depending from claim 15.

	Consider claim 25, Hori further teaches that the hollow area comprises a first hollow area and a second hollow area (e.g. the two trenches (66) shown in figure 6A), the first hollow area is one or more first hollow structures (i.e. a trench), and the second hollow area is one or more second hollow structures (i.e. a trench).  See figures 6A-7B, column 4, lines 30-45. 
	However, the prior art of record does not teach nor reasonably suggest that the lens comprises a top lens, a bottom lens, and at least one middle lens stacking between the top lens and the bottom lens, the top lens and the bottom lens are both in interference fit with the lens barrel, and the at least one middle lens is in clearance fit 

	Claim 28 contains allowable subject matter as depending from claim 25.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Matsumoto et al. (US 2013/0308216) teaches a lens having a micro-convex structure and a corresponding hollow portion in a lens barrel (see figures 1, 3, 5 and 7-10).
Liu et al. (US 2010/0177409) teaches a lens having a micro-convex structure and a corresponding hollow portion in a lens barrel (see figures 2-3C).
Kikuchi (US 2004/0174618) teaches a lens having a micro-convex structure and a corresponding hollow portion in a lens barrel (see figures 1 and 2B), wherein the hollow area has a plurality of slits (engagement grooves, 12a, figure 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696